Citation Nr: 0930542	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
asbestosis.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for acoustic neuroma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions in 
August 2004, June 2006 and April 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Pulmonary function testing (PFT) in April 2008 showed a 
Forced Vital Capacity (FVC) of 78 percent predicted and 
Diffusion Capacity of the Lung for Carbon Monoxide by Single 
Breath Method (DLCO) of 78 percent predicted.

2.  In September 2008, prior to the promulgation of a 
decision by the Board, the Veteran withdrew his appeal of the 
issues of service connection for right ear hearing loss and 
acoustic neuroma.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no 
more, for asbestosis have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of an increased initial disability 
rating for right ear hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of an increased initial disability 
rating for acoustic neuroma have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected asbestosis arises 
from his disagreement with the initial disability evaluation 
assigned to this condition following the grant of service 
connection.  Specifically, the Veteran appealed the RO's June 
2006 rating decision which granted service connection at a 
noncompensable (0 percent) rating for asbestosis, effective 
from December 17, 2004.  Once service connection is granted 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
the necessary medical examination in developing this matter.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In this case, the Veteran is seeking an initial compensable 
evaluation for asbestosis.  He contends that the residuals of 
his inservice asbestos exposure warrant a compensable rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

A rating decision dated in June 2006 granted service 
connection for asbestosis and an initial noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6833 was assigned, effective December 17, 
2004.

Under Diagnostic Code 6833, asbestosis is rated under the 
General Rating Formula for Interstitial Lung Disease.  A 10 
percent evaluation is warranted for FVC of 75 to 80 percent 
predicted value, or; DLCO of 66 to 80 percent predicted.  A 
30 percent evaluation is warranted for FVC of 65 to 74 
percent predicted, or; DLCO of 56 to 65 percent predicted.  A 
60 percent evaluation is warranted for FVC of 50 to 64 
percent predicted, or; DLCO of 40 to 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation is warranted for FVC less than 50 percent of 
predicted value, or; DLCO less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) finding only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

In every instance where the Rating Schedule does not provide 
a noncompensable rating for a diagnostic code, a 
noncompensable rating is assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why.  38 C.F.R. § 4.96.

A November 2004 private treatment report noted diagnoses of 
possible small calcified pleural plaque seen on lateral chest 
radiograph, consistent with asbestos exposure; and 
obstructive lung disease, potentially related to asthmatic 
type symptoms, with no significant occupational exposure 
except in regard to asbestos in the military.  

In May 2006, a VA respiratory examination was conducted.  The 
report of this examination noted the Veteran's complaints of 
shortness of breath with cold exposure and activity.  The PFT 
revealed FVC of 99 percent predicted, and DLCO was 95 
percent.  The VA examiner noted that the Veteran had two 
respiratory processes ongoing, including both reactive airway 
and restrictive airway components.  The VA physician 
indicated that these two components were totally separate.  
The VA examiner noted that asbestos does not cause reactive 
airways disease and was less likely than not a contributor to 
this disease; however, the asbestosis would contribute to the 
restrictive picture, which was not seen on the Veteran's 
PFTs.

In March 2007, a VA respiratory examination was conducted.  
The report of this examination noted the Veteran's complaints 
of shortness of breath when walking or going up or down 
stairs.  The PFT revealed FVC of 90 percent predicted 
pre-bronchodilator, and 103 percent predicted post-
bronchodilator.  The Veteran's DLCO was listed as 81 percent.  
The diagnosis was presumed asbestosis, categorized as a 
restrictive respiratory disease.  

An April 2008 private treatment report noted that a chest x-
ray revealed evidence of calcified pleural plaque bilaterally 
consistent with asbestosis.  The report noted the PFT earlier 
that month revealed FVC of 78 percent predicted, and DLCO of 
78 percent.  The report noted that the PFT showed mild 
obstructive dysfunction without change after bronchodilator.  
The report concluded with an impression of asbestosis, 
obstructive lung disease.

A January 2008 rating decision denied service connection for 
a lung disorder, other than asbestosis.  In reaching its 
decision herein, however, the Board finds the medical 
evidence of record fails to adequately separate or quantify 
the respiratory manifestations attributed solely to his 
service-connected asbestosis.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (finding when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Accordingly, 
the Board accepts the respiratory manifestations noted in the 
record as having resulted solely from his service-connected 
asbestosis.  Id. 

Given review of the criteria set forth in Diagnostic Code 
6833, the Board finds an initial 10 percent evaluation is 
warranted.  As noted above, PFT testing in April 2008 showed 
FVC at 78 percent, and DLCO at 78 percent predicted. 

The evidence does not demonstrate entitlement to the next 
highest rating of 30 percent, including FVC of 65 to 74 
percent predicted, or; DLCO of 56 to 65 percent predicted.  
Therefore, an initial rating of 10 percent, but no more, is 
warranted since the initial grant of service connection, 
December 17, 2004.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 3.400 (2008).  

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the initial 
10 percent rating assigned herein inadequate.  The Veteran's 
asbestosis is evaluated as lung disease pursuant to 38 C.F.R. 
§ 4.97, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology.  The PFT in April 2008 showed FVC of 78 
percent predicted and DLCO of 78 percent predicted.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are adequately contemplated by an initial 
10 percent disability rating for his service-connected 
asbestosis.  A rating in excess thereof is provided for 
certain manifestations of the service-connected asbestosis 
but the medical evidence of record did not demonstrate that 
such manifestations were present in this case.  Therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial rating in excess of the 
10 percent assigned herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  In September 2008, the Veteran 
submitted a statement indicating that he wished to withdraw 
his appeal regarding the issues of service connection for 
right ear hearing loss and acoustic trauma.  38 U.S.C.A. 
§ 7105(d)(5); see 38 C.F.R. § 20.204(b).  Accordingly, these 
issues are no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.


ORDER

An initial 10 percent evaluation for asbestosis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The appeal as to the issue of service connection for right 
ear hearing loss is dismissed. 

The appeal as to the issue of service connection for acoustic 
neuroma is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


